DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 12/08/15 are accepted.

Examiner’s Note - 35 USC § 101
In view of the “2019 Revised Patent Subject Matter Eligibility Guidance,” claims 1, 4-5, 9, 12, 15-16, 19, 22-28, and 32 qualify as eligible subject matter under 35 U.S.C. 101.
With respect to step 2A, prong one, the individual limitations directed to comparing values each recite mental processes, which are abstract ideas. Merely comparing values is an evaluation that can be performed in the human mind. 
 However, in view of step 2A, prong two, the claims recite additional elements that integrate the judicial exception into a practical application. Specifically, the claims apply the judicial exception with, or by use of a particular machine (see MPEP 2106.05(b)), which, in this case is, a semiconductor chip/device with a set of test paths located on the chip/device. Furthermore, the claims as a whole are directed to an improved way of determining degradation in a semiconductor. They are therefore eligible under 35 U.S.C. 101.

per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” In view of this disclosure in the specification, an explicit statement of “non-transitory” in claim 19 was not deemed to be necessary.

Allowable Subject Matter
Claims 1, 4-5, 9, 12, 15-16, 19, and 22-28, and 32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 had been previously amended to state the below limitations. Independent claims 19 and 26 had been amended similarly. Claims 4-5, 9, 12, 15-16, 22-25, 27-28, and 32 depend on independent claims 1, 19, or 26.
wherein the set of test paths includes a first test path, a second test path, and a third test path
wherein the first set of output values includes a first output value for the first test path, a second output value for the second test path, and a third output value for the third test path
wherein the second set of output values includes a fourth output value for the first test path, a fifth output value for the second test path, and a sixth output value for the third test path
wherein the comparing includes:
comparing the first output value to the fourth output value
comparing the second output value to the fifth output value
comparing the third output value to the sixth output value
in the second set of output values, wherein a particular output value in the second set of output values is incorrect if it is different from the corresponding output value in the first set of output values
by comparing the number of incorrect values to a degradation threshold, wherein the degradation threshold sets a maximum of incorrect values
In the applicant’s response of 05/14/20, the applicant argued that, “First, Saneyoshi does not a set of test paths that includes at least three test paths (i.e., at least the first, second, and third claimed test paths) … Furthermore, Saneyoshi does not disclose determining the number of incorrect values in the second set of output values based on comparing the first and second sets of output values, much less where the comparison includes comparing two values for each of the first, second, and third test paths, as claimed … Finally, Saneyoshi does not disclose ‘comparing the number of incorrect values to a degradation threshold’ in order to determine ‘whether degradation of the semiconductor chip has occurred.’” In view of the applicant’s detailed amendments, the examiner found the applicant’s amendments to be persuasive.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baumann et al (US Pat 8847604) discloses a semiconductor device with a test circuit and a reference circuit.
Mikami (US PgPub 20030128064) discloses a variable delay circuit and a testing apparatus for a semiconductor circuit.
Chien (US PgPub 20050193296) discloses an on-chip test apparatus.
Franzon (US PgPub 20130314102) discloses delay fault testing for chip I/O.
Mohan et al (US PgPub 20160140272) discloses a method to measure edge-rate timing penalty of digital integrated circuits.
Eleyan et al (US PgPub 20040268280) discloses an on-chip signal state duration measurement and adjustment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/L.S.L/Examiner, Art Unit 2862                                                                                                                                                                                                        05/16/21

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862